Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-15, among others, no prior art found having a multi-path integrated passive device (IPD) further contained within the package body, the multi-path IPD comprising: an IPD substrate; a first IPD region through which the first signal amplification path extends, the first IPD region formed in the IPD substrate at a first location; a second IPD region through which the second signal amplification path extends, the second IPD region formed in the IPD substrate at a second location spaced from the first location along a second axis parallel to the first axis; and an isolation region formed in the IPD substrate at a third location intermediate the first location and the second location.  
Regarding claims 16-20, among others, no prior art found having an input multi-path integrated passive device (IPD) having a first input IPD region, a second input IPD region, and a first isolation region between the first input IPD region and the second input IPD region; an output multi-path IPD having a first output IPD region, a second output IPD region, and a second isolation region between the first output IPD region and the second output IPD region; and an isolation structure extending from the first isolation region, over the amplifier die gap, and to the second isolation region, the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843